F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          NOV 14 2002

                                TENTH CIRCUIT                       PATRICK FISHER
                                                                              Clerk



 QUANLON SMITH,

          Petitioner - Appellant,
                                                       No. 02-3062
 v.
                                                D.C. No. 01-CV-3015-RDR
                                                       (D. Kansas)
 COMMANDANT, UNITED STATES
 DISCIPLINARY BARRACKS,

          Respondent - Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      Appellant Quanlon Smith sought habeas corpus relief under 28 U.S.C. §

2241 on two grounds. First, he asserted the military judge erred in instructing the

court-martial panel concerning use of evidence of indecent exposure misconduct


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
as evidence of a design or plan to commit a rape. Second, he claimed the Army

Court applied an improper standard when it upheld that instruction. The district

court dismissed the action, and Mr. Smith now appeals. We affirm.

      As noted by the district court in its order in this case, the federal courts

have only limited authority to review court-martial proceedings in actions for

habeas corpus relief. Lips v. Commandant, 997 F.2d 808, 810-11 (10th Cir.

1993). If the federal court determines that the military courts gave full and fair

consideration to the claims advanced by the petitioner, the federal court must

refrain from reaching the merits, and must deny the petition. Id. An issue is

deemed to have received full and fair consideration where it was brought before

the military court and was disposed of by that court, even if summarily. Watson

v. McCotter, 782 F.2d 143, 145 (10th Cir. 1986).

      The record in this case demonstrates that the military court did in fact give

full and fair consideration to both issues raised in this appeal. The Army Court of

Criminal Appeals (“Army Court”) reviewed the jury instruction de novo and

found no error. The United States Court of Appeals for the Armed Forces

(“CAAF”) subsequently summarily denied review. This is adequate under Watson

to meet the standard of full and fair consideration.

      As to the legal standard applied to the instruction by the Army Court, the

record reflects that the court applied the appropriate three-part test for


                                          -2-
admissibility of the uncharged conduct under United States v. Huddleston, 485

U.S. 681 (1988), and United States v. Reynolds, 29 M.J. 105 (CMA 1989). The

CAAF subsequently summarily denied review. This is adequate under Watson to

meet the standard of full and fair consideration of this issue as well.

      Because both issues presented here were given full and fair consideration

by the military courts, we AFFIRM the district court’s dismissal of this action.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -3-